EXHIBIT 10.13

EMPLOYMENT AGREEMENT

This Employment Agreement (this “Agreement”) is made and entered into effective
as of November 23, 2011 (the “Effective Date”), by and between OLYMPIC STEEL,
INC., an Ohio corporation (the “Company”), and RICHARD T. MARABITO
(“Executive”).

WHEREAS, the Company desires to continue to employ Executive in the position of
Chief Financial Officer of the Company, and Executive desires to accept such
employment, on the terms and subject to the conditions hereinafter set forth;

WHEREAS, Executive has valuable knowledge and experience relating to the
Company’s businesses and the industries in which it operates, and the parties
desire to provide for his services to the Company on the terms set forth herein;

WHEREAS, the Company and Executive currently are parties to an employment
agreement, effective as of August 8, 2006 (the “Prior Agreement”) and the
Management Retention Agreement, dated April 26, 2000, and amended as of
March 13, 2008 and December 31, 2008 (the “Management Retention Agreement”); and

WHEREAS, the Company and Executive desire that this Agreement supersede and
completely replace the Prior Agreement as of the Effective Date.

NOW, THEREFORE, in consideration of the respective covenants and agreements of
the parties herein contained, the Company and Executive agree as follows:

1. Term of Employment. The Company hereby agrees to continue to employ
Executive, and Executive hereby agrees to continue to serve the Company, on the
terms and conditions set forth herein for the period commencing on December 1,
2011 and expiring on January 1, 2017 (the “Employment Period”). The Employment
Period shall automatically be renewed on January 1, 2017 for a period of an
additional three years from such date unless, not later than July 1, 2016, the
Company or Executive has given notice to the other party that it or he, as the
case may be, does not wish to have the Employment Period extended. Such
extension shall be included in the defined term Employment Period. In any case,
the Employment Period may be terminated earlier under the terms and conditions
set forth herein.

2. Position and Duties. Executive is the Chief Financial Officer of the Company
and reports to the Chief Executive Officer. In this position, Executive has the
responsibility for the general management and operation of the Company and the
performance of such other executive services and duties as shall be reasonably
assigned to and requested of him by, and subject to the direction and
supervision of, the Chief Executive Officer and the Board of Directors of the
Company. Executive shall serve in any position and office with the Company as
the Board of Directors of the Company (the “Board”) may determine from time to
time. However, Executive shall always remain as Chief Financial Officer and at
the level of a senior executive officer of the Company. During the Employment
Period, Executive shall devote substantially all his working time and efforts to
the business and affairs of the Company and serve the Company in its business
and perform his duties to the best of his ability.



--------------------------------------------------------------------------------

3. Compensation.

(a) Salary. Effective December 1, 2011 and for the remainder of the Employment
Period thereafter, Executive shall receive a base salary at the rate of Four
Hundred Fifty Thousand Dollars ($450,000) per year (the “Base Salary”).
Executive’s salary may be adjusted, although any such adjustment shall be at the
sole discretion of the Board of Directors of the Company or any duly authorized
Committee thereof, including but not limited to the Compensation Committee.
Notwithstanding the foregoing, in no event shall Executive’s salary be adjusted
below the amount of the Base Salary. Such salary shall be payable in accordance
with the normal policies of the Company for payment of its senior executives.

(b) Benefits Generally. During the Employment Period, Executive shall be
eligible to participate in all welfare and benefit plans which are currently
maintained or established, or which may be established and maintained in the
future, by the Company for its senior executives generally (subject, however, to
all of the terms and conditions thereof, including any eligibility requirements
therefor), including but not limited to: (i) group life insurance coverage;
(ii) hospitalization or disability insurance coverage, (iii) retirement plans,
including but not limited to any supplemental executive retirement plan,
(iv) long term incentive and equity-based plans; and (v) the reimbursement plan
for financial services and tax planning. For purposes of this Agreement, no
benefit shall be considered to have accrued as of any date under any welfare or
benefit plan referred to in this Section 3(b) if such benefit remains subject to
a discretionary determination under the terms of such plan as of such date.

(c) Expenses. The Company shall reimburse Executive for reasonable direct
expenses incurred by him on behalf of the Company in the performance of his
duties during the Employment Period. Executive shall furnish the Company with
such documentation as is requested by the Company in order for it to comply with
the Code and regulations thereunder in connection with the proper deduction of
such expenses.

(d) Bonus Plan. During the Employment Period, Executive shall be eligible for an
annual performance bonus (the “Annual Bonus”) under the Senior Management
Compensation Program Plan of 2011, as such plan may be amended by the Board from
time to time, or such other bonus plan that replaces such plan, in such amount
and based on the Company’s performance against specific target levels as is
determined by the Board of Directors of the Company or any duly authorized
Committee thereof, including but not limited to the Compensation Committee of
the Board.

If the Company is required to restate its annual financial statements for any
fiscal year and such restatement would reduce the bonus payment for the period
covered by such financial restatement by more than 5%, Executive shall reimburse
the Company for the difference between the bonus actually paid and the bonus
payable under the restated financial statement. Executive shall make such
reimbursement not later than sixty (60) days after the restated financial
statements have been made final and disclosed to the public.

(e) Long Term Incentive Plan. During the Employment Period, Executive shall be
eligible to participate in any long term incentive plan, as any such plan may be
created or amended by the Board from time to time.



--------------------------------------------------------------------------------

4. Termination of Employment.

(a) Events of Termination. The Employment Period shall terminate immediately
upon the occurrence of any of the following events:

(i) the death of Executive;

(ii) upon receipt by Executive of the Company’s written notice of intent to
terminate due to Disability (the “Disability Effective Date”);

(iii) voluntary termination by Executive of his employment with the Company;

(iv) upon receipt by the Executive of the Company’s written notice that
specifies the reasons for termination for Good Cause; or

(v) thirty (30) days after Executive’s receipt of the Company’s written notice
terminating Executive at any time other than for Good Cause, Death or
Disability, for any reason or no reason.

For purposes of Section 4, expiration of the Employment Period upon a notice of
the Company under Section 1 that it does not wish to extend the Employment
Period shall be deemed a termination for Good Cause, pursuant to
Section 4(a)(iv) and expiration of the Employment Period upon a notice of
Executive under Section 1 that he does not wish to extend the Employment Period
shall be deemed a resignation of Executive pursuant to Section 4(a)(iii).

(b) Notice of Termination. Any termination by the Company for Good Cause (except
for the failure by the Company to extend the Employment Period beyond January 1,
2017) shall be communicated by Notice of Termination to the other party hereto
given in accordance with Section 9. For purposes of this Agreement, a “Notice of
Termination” means a written notice which (i) indicates the specific termination
provision in this Agreement relied upon, (ii) sets forth in reasonable detail
the facts and circumstances claimed to provide a basis for termination of
Executive’s employment under the provision so indicated and (iii) specifies the
Termination Date (as defined below). The failure or omission by the Company to
set forth in the Notice of Termination any fact or circumstance which
contributes to a showing of Good Cause shall not waive any right of the Company
hereunder or preclude the Company from asserting such fact or circumstance in
enforcing the Company’s rights hereunder.

(c) Termination Date. “Termination Date” means (i) if Executive’s employment is
terminated by the Company for Good Cause, the date of termination of employment
that is set forth in the Notice of Termination (which shall not be earlier than
the date on which such notice is given), (ii) if Executive’s employment is
terminated by the Company other than for Good Cause or Disability, or Executive
resigns, the date on which the Company or Executive notifies Executive or the
Company, respectively, of such termination, or such later date as may be
specified by the terminating party in such notice, and (iii) if Executive’s
employment is terminated by reason of death or Disability, the date of death of
Executive or the Disability Effective Date, as the case may be.



--------------------------------------------------------------------------------

5. Obligations of the Company upon Termination.

(a) Discharge Other than for Good Cause or Disability. Executive shall be
entitled to the severance benefits specified in this Section 5(a) if, during the
Employment Period, the Company terminates Executive’s employment for any reason
other than for Good Cause or Disability, provided that Executive shall only be
entitled to the severance benefits specified in Section 5(a)(ii) if upon such a
termination Executive is not entitled to any payments or benefits in connection
with such termination under the Management Retention Agreement. In any such
case:

(i) Accrued Benefits. Executive shall be entitled to any:

(A) incremental Base Salary at the rate then in effect otherwise payable through
the Termination Date to the extent not previously paid, which shall be paid in a
lump sum in cash within thirty (30) calendar days from the Termination Date;

(B) Annual Bonus which has been earned and accrued but remains unpaid which
shall be paid in the same form and at the same time as such Annual Bonus, if
any, is paid to other senior executive officers as further provided under
Section 5(a)(ii)(B);

(C) benefits provided for in Section 3(b) which have accrued up to and including
the Termination Date, subject to the terms and conditions of the welfare and
benefit plans referenced in Section 3(b); and

(D) reimbursement of reasonable expenses incurred up to and including the
Termination Date under the terms of Section 3(c).

(ii) Continuation of Benefits. Provided Executive has executed and delivered to
the Company a Release and Waiver of Claims within 60 days after the Termination
Date and Executive refrains from revoking, rescinding or otherwise repudiating
such Release and Waiver of Claims for all applicable periods during which
Executive may revoke it (failure to provide such a release shall result in the
forfeiture of all benefits under this subparagraph (ii)), during the period
ending on the earlier of (x) the last day of the Employment Period as set forth
in Section 1 above (or the last day of the extended Employment Period if this
Agreement is renewed for an additional term pursuant to Section 1 above), (y) a
breach by Executive of any obligation set forth in Section 6, or (z) twenty-four
(24) months following termination of employment by the Company under
Section 5(a), Executive shall be entitled to continue to receive:

(A) an amount equal to Executive’s Base Salary then in effect, which shall be
paid in equal monthly or more frequent installments, on the same schedule and in
accordance with the Company’s regular payroll policies for senior executives,
commencing thirty (30) days after the Termination Date;

(B) an Annual Bonus, if any, determined as follows:



--------------------------------------------------------------------------------

(i) if the other senior executive officers are not entitled to an Annual Bonus
payment with respect to the fiscal year of the Company, then Executive shall not
be paid an Annual Bonus for such year; or

(ii) if the other senior executive officers are entitled to an Annual Bonus
payment with respect to the fiscal year of the Company, then, at the discretion
of the Compensation Committee, the Executive may be paid a portion of the Annual
Bonus that otherwise would have been payable to Executive had he remained
employed throughout such year, in the same form and on the same date(s) as
payment is made to the other senior executive officers, in an amount prorated by
multiplying said amount by a fraction where the numerator equals the number of
complete months in such partial year during which Executive was employed and the
denominator equals twelve; and

(C) subject to the terms and conditions of the welfare and benefit plans
referenced in Section 3(b), and to the extent permitted by applicable law, any
benefits provided for in Section 3(b) under substantially the same terms and
conditions, including the cost, if any, to Executive, subject to generally
applicable changes to the level, and cost, of coverage that may be made with
respect to senior executive officers, provided that such continuation shall not
be required hereunder to the extent that Executive is entitled, absent any
individual waivers or other arrangements, to receive during such period the same
type of coverage from another employer or recipient of Executive’s services.

(b) Death or Disability.

(i) Accrued Benefits. Executive or his estate or beneficiaries, hereunder, as
appropriate, in the event of the death of Executive, shall be entitled to the
severance benefits specified in this Section 5(b) if, during the Employment
Period, Executive’s employment with the Company terminates as a result of
Executive’s death or Disability under Section 4(a)(i) or 4(a)(ii). In either
such case, Executive shall be entitled to any (i) incremental Base Salary,
(ii) Annual Bonus which has been earned and accrued but remains unpaid which
shall be paid in the same form and at the same time as such Annual Bonus, if
any, is paid to other senior executive officers, (iii) benefits provided for in
Section 3(b) which have accrued up to and including the Termination Date,
subject to the terms and conditions of the welfare and benefit plans referenced
in Section 3(b), and (iv) reimbursement of reasonable expenses incurred up to
and including the Termination Date under the terms of Section 3(c). After the
Termination Date, Executive shall no longer be eligible to participate in any of
the welfare or benefit plans referenced in Section 3(b), except to the extent
and on the terms that participation in any such plan by former employees is
expressly provided for by the terms of such plan.

(ii) Continuation of Benefits. In addition to the Accrued Benefits payable under
Section 5(b)(i), but only to the extent that Executive or his estate or
beneficiaries are not entitled to twelve (12) months of Base Salary in
connection with Executive’s termination of employment as a result of Executive’s
death or Disability under the Management Retention Agreement, Executive or his
estate or beneficiaries, hereunder, as appropriate, in the event of the death of
the Executive, shall be entitled to twelve (12) month’s Base Salary payable in
equal monthly or more frequent installments, on the same schedule and in
accordance with the Company’s regular payroll policies for senior executives,
commencing thirty days (30) after the



--------------------------------------------------------------------------------

Termination Date. Further, Executive’s surviving spouse, if any, and minor
children shall be eligible to continue to participate in the Company’s health
insurance programs, at the expense of the Company for twelve (12) months after
the death or Disability of Executive to the extent such continuation is
permitted by applicable law. After such one-year period, Executive’s dependents
shall be entitled to participate in any insurance program of the Company to the
extent required by federal or state law. No provision of this Agreement shall
limit any of Executive’s (or his beneficiaries’) rights under any insurance,
pension or other benefit programs of the Company for which Executive shall be
eligible at the time of such death or disability.

(c) Discharge for Good Cause or Resignation. If Executive’s employment with the
Company is terminated by Executive on a voluntary basis under Section 4(a)(iii)
or is terminated by the Company for Good Cause under Section 4(a)(iv), Executive
shall be entitled to (i) payment of incremental Base Salary only through the
Termination Date and thereafter such salary shall end and cease to be payable,
(ii) at the discretion of the Compensation Committee, payment of any Annual
Bonus which has been earned and accrued but remains unpaid which shall be paid
in the same form and at the same time as such Annual Bonus, if any, is paid to
other senior executive officers, but in no event shall any portion of any
subsequent Annual Bonus be deemed to have been earned and accrued, (iii) receive
any benefits provided for in Section 3(b) which have accrued up to and including
the Termination Date, subject to the terms and conditions of the welfare and
benefit plans referenced in Section 3(b), and (iv) reimbursement of reasonable
expenses incurred up to and including the Termination Date under the terms of
Section 3(c). After the Termination Date, Executive shall no longer be eligible
to participate in any of the welfare or benefit plans referenced in
Section 3(b), except to the extent and on the terms that participation in any
such plan by former employees is expressly provided for by the terms of such
plan.

(d) No Further Obligations. Except as expressly set forth in this Section 5,
Executive shall not be entitled to any other payments or benefits under this
Agreement as a result of the termination of Executive’s employment.

6. Restrictive Covenants.

(a) Non-Competition. While employed by the Company and for a period of
twenty-four (24) months after ceasing to be so employed (the “Restricted
Period”) for whatever reason, Executive shall not, directly or indirectly, own,
manage, operate, control or participate in the ownership, management, operation
or control of, or be connected as an officer, partner, director, consultant or
other position, or have any financial interest in with (i) any metal service
center or distributor conducting business within those portions of the United
States wherein the Company is conducting business on the Termination Date, or
(ii) a business engaged in direct competition with any other significant
business carried on by the Company on the Termination Date. In no event shall
ownership of less than five (5) percent of the equity of a corporation, limited
liability company or other business entity, standing alone, constitute a
violation hereof.

(b) Non-Solicitation. During the Restrictive Period, Executive shall not
directly, indirectly or through an affiliate: (i) solicit, induce, divert, or
take away or attempt to solicit, induce, divert or take away any customer,
distributor, or supplier of the Company; (ii) solicit, induce, or hire or
attempt to solicit, induce, or hire any employee of the Company or any



--------------------------------------------------------------------------------

individual who was an employee of the Company on the Termination Date and who
has left the employment of the Company after the Termination Date within one
year of the termination of such employee’s employment with the Company, or
(iii) in any way directly or indirectly interfere with such relationships.

(c) Confidentiality.

(i) Executive shall keep in strict confidence, and shall not, directly or
indirectly, at any time while employed by the Company or after ceasing to be so
employed, disclose, furnish, publish, disseminate, make available or, except in
the course of performing his duties of employment hereunder, use for his benefit
or the benefit of others any Confidential Information. Executive specifically
acknowledges that all Confidential Information, in whatever media or form
maintained, and whether compiled by the Company or Executive, (1) derives
independent economic value from not being readily known to or ascertainable by
proper means by others who can obtain economic value from its disclosure or use,
(2) that reasonable efforts have been made by the Company to maintain the
secrecy of such information, (3) that such information is the sole property of
the Company, and (4) that any disclosure or use of such information by Executive
while employed by the Company (except in the course of performing his duties and
obligations hereunder for the Company) or after ceasing to be so employed shall
constitute a misappropriation of the Company’s trade secrets.

(ii) Notwithstanding the provisions of Section 6(c)(i), Executive may disclose
the Confidential Information to anyone outside of the Company with the Company’s
express written consent, or Confidential information that: (i) is at the time of
receipt or thereafter becomes publicly known through no wrongful act of
Executive; or (ii) is received from a third party not under an obligation to
keep such information confidential and without breach of this Agreement.

(iii) In addition to the above provisions of Section 6(c), all memoranda, notes,
lists, records and other documents (and all copies thereof) made or compiled by
Executive or made available to Executive concerning the business of the Company
will be delivered to the Company at any time on request.

7. Amendment to Management Retention Agreement. Effective December 1, 2011, the
parties hereby agree that Section 5(a) of the Management Retention Agreement is
hereby amended in its entirety to provide as follows:

“(a) If Employee dies during the Contract Period, the Company shall pay
Employee’s designated beneficiary (or, in the event of the decease of or failure
to designate a beneficiary, Employee’s personal representative) the base salary,
provided for in paragraph 4(a) above for a 12-month period commencing thirty
days (30) after the date of death, but without prejudice to any payments
otherwise due Employee in respect of his death.”

Effective December 1, 2011, the parties further hereby agree that Section 7(a)
of the Management Retention Agreement is hereby amended in its entirety to
provide as follows:



--------------------------------------------------------------------------------

“(a) a lump-sum payment, payable within thirty (30) days after the Termination
Date, equal to two and ninety nine one hundredths (2.99) times the average of
the last three full calendar years’ Base Salary, Bonus and dollar value of all
Employee Benefits (other than medical, dental, disability and life insurance
coverage); and”

8. Binding Agreement; Successors. This Agreement shall inure to the benefit of
and be binding upon Executive’s personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees. If
Executive should die while any amounts would still be payable to him hereunder,
all such amounts, unless otherwise provided herein, shall be paid in accordance
with the terms of this Agreement to Executive’s spouse, or if his spouse does
not survive him, to Executive’s estate. This Agreement shall inure to the
benefit of and be binding upon the successors and assigns of the Company,
including, without limitation, any person acquiring directly or indirectly all
or substantially all of the assets of the Company, whether by merger,
consolidation, sale or otherwise (and such successor shall thereafter be deemed
the “Company” for the purposes of this Agreement). The Company shall require any
such successor to assume and agree to perform this Agreement.

9. Notice. All notices, requests and other communications under this Agreement
shall be in writing and shall be deemed to have been duly given (a) when hand
delivered, (b) one business day after being sent by recognized overnight
delivery service, or (c) three business days after being sent by registered or
certified mail, return receipt requested, postage prepaid, and in each case
addressed as follows (or addressed as otherwise specified by notice under this
Section):

 

  (i) If to the Company, to:

  Olympic Steel, Inc. 5096 Richmond Road

  Bedford Heights, Ohio 44146

  Attention: Chief Executive Officer

  With a copy to:

  Olympic Steel, Inc. 5096 Richmond Road

  Bedford Heights, Ohio 44146

  Attention: Chairman, Compensation Committee

 

  (ii) If to Executive, to:

  Richard T. Marabito

  7919 Sherman Road

  Gates Mills, Ohio 44040

10. Withholding. The Company may withhold from any amounts payable under or in
connection with this Agreement all federal, state, local and other taxes as may
be



--------------------------------------------------------------------------------

required to be withheld by the Company under applicable law or governmental
regulation or ruling.

11. Amendments; Waivers. No provision of this Agreement may be modified, waived
or discharged unless such waiver, modification or discharge is agreed to in
writing, and is signed by Executive and an officer of the Company specifically
designated by the Board of the Company or its Compensation Committee to execute
such writing. No delay in exercising any right, power or privilege hereunder
shall operate as a waiver thereof. No waiver by either party hereto at any time
of any breach by the other party hereto of, or compliance with, any condition or
provision of this Agreement to be performed by such other party shall be deemed
a waiver of similar or dissimilar provisions or conditions at the same or at any
prior or subsequent time.

12. Governing Law. The validity, interpretation, construction and performance of
this Agreement shall be governed by the laws of the State of Ohio, without
giving effect to the conflict of law principles of such State.

13. Equitable Relief. Executive and the Company acknowledge and agree that the
covenants contained in Section 6 are of a special nature and that any breach,
violation or evasion by Executive of the terms of Section 6 will result in
immediate and irreparable injury and harm to the Company, for which there is no
adequate remedy at law, and will cause damage to the Company in amounts
difficult to ascertain. Accordingly, the Company shall be entitled to the remedy
of injunction, as well as to all other legal or equitable remedies to which the
Company may be entitled (including, without limitation, the right to seek
monetary damages), for any breach, violation or evasion by Executive of the
terms of Section 6.

14. Validity. The invalidity or unenforceability of any provision or provisions
of this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement, which shall remain in full force and effect. In the
event that any provision of Section 6 is found by a court of competent
jurisdiction to be invalid or unenforceable as against public policy, such court
shall exercise its discretion in reforming such provision to the end that
Executive shall be subject to such restrictions and obligations as are
reasonable under the circumstances and enforceable by the Company.

15. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original but all of which together shall
constitute one and the same instrument.

16. Headings; Definitions. The headings contained herein are for reference
purposes only and shall not in any way affect the meaning or interpretation of
this Agreement. Certain capitalized terms used in this Agreement are defined on
Schedule A attached hereto.

17. No Assignment. This Agreement may not be assigned by either party without
the prior written consent of the other party, except as provided in Section 8.

18. Entire Agreement; No Other Arrangements. This Agreement contains the entire
agreement between the parties with respect to the employment of Executive and
supersedes any and all other agreements, including, without limitation, the
Prior Agreement, either oral or in writing, with respect to the employment of
Executive, with the exception of the



--------------------------------------------------------------------------------

Management Retention Agreement, which shall remain in full force and effect. In
the event of any conflict between the Agreement and the Management Retention
Agreement, the terms of the Management Retention Agreement shall prevail other
than with respect to Section 7 hereof. Executive acknowledges that, in executing
this Agreement, he has not relied on any representations not set forth in this
Agreement. Executive represents that his employment by the Company will not
violate any other agreement by which Executive is bound.

19. Separation from Service. All references to “termination of employment” or
forms and derivations thereof shall refer to events which constitute a
“separation from service” as defined in Treasury Regulation §1.409A-1(h) and
means the Executive’s separation from service with the Company and all members
of the controlled group, for any reason, including without limitation, quit,
discharge, or retirement, or a leave of absence (including military leave, sick
leave, or other bona fide leave of absence such as temporary employment by the
government if the period of such leave exceeds the greater of six months or the
period for which the Executive’s right to reemployment is provided either by
statute or by contract). “Separation from service” also means the permanent
decrease in the Executive’s service for the Company and all controlled group
members to a level that is no more than 20% of its prior level. For this
purpose, whether a “separation from service” has occurred is determined based on
whether it is reasonably anticipated that no further services will be performed
by the Executive after a certain date or that the level of bona fide services
the Executive will perform after such date (whether as an employee or as an
independent contractor) would permanently decrease to no more than 20% of the
average level of bona fide services performed (whether as an employee or an
independent contractor) over the immediately preceding 36-month period (or the
full period of services if the Executive has been providing services less than
36 months).

20. Six-Month Delay. Notwithstanding anything to the contrary contained in this
Agreement, and solely to the extent that any payment or benefit payable pursuant
to this Agreement is not exempt from the requirements of Section 409A, if the
Executive is a “key employee” (as defined under Code Section 416(i) without
regard to paragraph (5) thereof) on the date of a separation from service, and
the Company’s stock is publicly traded on an established securities market or
otherwise, any such non-exempt payments under this Agreement which would
otherwise have been payable within the first six (6) months shall be paid in the
seventh (7th) month following Executive’s Termination Date. Notwithstanding the
foregoing, payments delayed pursuant to this paragraph shall commence as soon as
practicable following the date of death of the Executive prior to the end of the
six (6) month period but in no event later than ninety (90) days following the
date of death.

21. Reimbursement and In-Kind Benefits. Any reimbursement of expenses or any
in-kind benefits provided under this Agreement, that are subject to and not
exempt from Code Section 409A, shall also be subject to the following additional
rules: (i) any reimbursement of eligible expenses or in-kind benefits shall be
paid as they are incurred (but, solely to the extent not exempt from Code
Section 409A, not prior to the end of the six-month period following his
termination of employment); provided that in no event shall any such payment be
made later than the end of the calendar year following the calendar year in
which such expense was incurred; (ii) the amount of expenses eligible for
reimbursement, or in-kind benefits provided, during any calendar year shall not
affect the amount of expenses eligible for reimbursement, or in-kind benefits to
be provided, during any other calendar year; and (iii) the right to



--------------------------------------------------------------------------------

reimbursement or in-kind benefits shall not be subject to liquidation or
exchange for another benefit.

22. Code Section 409A. It is intended that the payments and benefits provided
under this Agreement shall either be exempt from application of, or comply with,
the requirements of Code Section 409A and the final regulations thereunder. This
Agreement shall be construed, administered, and governed in a manner that
effects such intent, and the Company shall not take any action that would be
inconsistent with such intent and shall make payments in such time and manner as
the Company determines would minimize or reduce the risk of adverse taxation
under Code Section 409A. In the event that the Company reasonably determines
that any compensation or benefits payable under this Agreement may be subject to
taxation under Code Section 409A, the Company, after consultation with the
Executive, shall have the authority to adopt, prospectively or retroactively,
such amendments to this Agreement or to take any other actions it determines
necessary or appropriate to (a) exempt the compensation and benefits payable
under this Agreement from Code Section 409A or (b) comply with the requirements
of Code Section 409A. In no event, however, shall this section or any other
provisions of this Agreement be construed to require the Company to provide any
gross-up for the tax consequences of any provisions of, or payments under, this
Agreement and the Company shall have no responsibility for tax consequences to
Executive (or his beneficiary) resulting from the terms or operation of this
Agreement. For purposes of Code Section 409A, any payments or benefits under
this Agreement are intended to constitute the right to a series of separate
payments or benefits.

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

OLYMPIC STEEL, INC. By:   /s/ Michael D. Siegal Name:   Michael D. Siegal Title:
  Chief Executive Officer

 

/s/ Richard T. Marabito

RICHARD T. MARABITO

(“Executive”)



--------------------------------------------------------------------------------

SCHEDULE A

Certain Definitions

As used in this Agreement, the following capitalized terms shall have the
following meanings:

“Affiliate” of a specified entity means an entity that directly, or indirectly
through one or more intermediaries, controls, or is controlled by, or is under
common control with, the entity specified.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Confidential Information” means confidential business information of the
Company and its customers and vendors, without limitation as to when or how
Executive may have acquired such information. Such Confidential Information
shall include, without limitation, the Company’s sales figures, profit or loss
figures or other information related to the Company’s internal financial
statements, customers, clients, suppliers, vendors and product information,
sources of supply, customer lists or other information, selling and servicing
methods and business techniques, product development plans, sales and
distribution information, business plans and opportunities, or corporate
alliances and other information concerning the Company’s actual or anticipated
business or products, or which is received in confidence by or for the Company
from any other person.

“Disability” means the inability of Executive for a continuous period of ninety
(90) days or for one hundred and eighty (180) days in the aggregate during any
twelve (12) month period to perform any material portion of the duties of his
position hereunder on an active full-time basis by reason of a disability
condition. The Company and Executive acknowledge and agree that the material
duties of Executive’s position are unique and critical to the Company and that a
disability condition that causes Executive to be unable to perform the essential
functions of his position under the circumstances described above will
constitute an undue hardship on the Company. Notwithstanding the foregoing,
Executive shall not be disabled provided that all of the following conditions
have been satisfied:

(a) after receipt of the Company’s written notice of intent to terminate due to
Disability, Executive shall have the right within ten (10) days to dispute the
Company’s ability to terminate him under this section;

(b) within ten (10) days after exercising such right, Executive shall submit to
a physical exam by the Chief of Medicine of any major hospital in the
metropolitan Cleveland area;

(c) such physician shall issue his written statement to the effect that in his
opinion, based upon his diagnosis, Executive is capable of resuming his
employment and



--------------------------------------------------------------------------------

devoting his full time and energy in discharging his duties within ten (10) days
after the date of such statement; and

(d) the Executive returns to work on a full-time basis and devotes his energy in
discharging his duties.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations thereunder, as such law, rules and regulations may be
amended from time to time.

“Good Cause” means a reasonable determination by the Board made in good faith
(without the participation of Executive) of the Company, pursuant to the
exercise of its business judgment, that anyone of the following events has
occurred:

(a) Executive is found by the Board to have engaged in (1) willful misconduct,
(ii) willful or gross neglect, (iii) fraud, (iv) misappropriation, or
(v) embezzlement in the performance of his duties hereunder;

(b) Executive has materially breached the provisions of Section 6 or any other
material provision of this Agreement and fails to cure such breach within ten
(l0) days following written notice from the Company specifying such breach which
notice from the Company shall be provided within thirty (30) days after said
breach;

(c) Executive is found by the Board to have failed to provide reasonable
cooperation with any federal government or other governmental regulatory
investigation, the reasonableness of such cooperation to be determined by
reference to statutory and regulatory authorities, Federal Sentencing
Guidelines, and relevant case law interpretations;

(d) Executive signs or certifies statements required to be made pursuant to
Sarbanes-Oxley Sections 302 and 906, or other similar rules or regulations then
in effect, which turn out to be false or inaccurate in any material respect;
provided, however, that the Board has made a reasonable determination in good
faith that the Executive knew or should have known that such statements were
false or inaccurate in any material respect;

(e) Executive has been indicted by a state or federal grand jury with respect to
a felony, a crime of moral turpitude or any crime involving the Company (other
than pursuant to actions taken at the direction or with the approval of the
Board) and a special committee of the Board, chaired by an outside director
appointed by the Chair of the Audit Committee, considers the matter, makes a
recommendation to the Board to terminate Executive’s employment for Good Cause,
and the Board concurs in that recommendation; or

(f) Executive is found by the Board to have engaged in a material violation of
the Code of Conduct of the Company as then in effect.

“Release and Waiver of Claims” means a written release and waiver by Executive,
to the fullest extent allowable under applicable law and in form reasonably
acceptable to the Company, of all claims, demands, suits, actions, causes of
action, damages and rights against the Company and its Affiliates whatsoever
which he may have had on account of the termination of his employment,
including, without limitation, claims of discrimination, including on the basis
of



--------------------------------------------------------------------------------

sex, race, age, national origin, religion, or handicapped status, and any and
all claims, demands and causes of action for severance or other termination pay.
Such Release and Waiver of Claims shall not, however, apply to the obligations
of the Company arising under this Agreement, any indemnification agreement
between Executive and the Company, any retirement plans, any stock option
agreements, COBRA Continuation Coverage or rights of indemnification Executive
may have under the Company’s Articles of Incorporation or Code of Regulations
(or comparable charter document) or by statute.

“Sarbanes-Oxley” means the Sarbanes-Oxley Act of 2002.